DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on December 14, 2020 in which claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2020; June 23, 2021 and March 04, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice Publication No. 2019-0258828 A1.

Regarding claim 7, Rice discloses a memory and one or more processors (Figure 3) configured to: receive first content data associated with a content provider, the first content data including data identifying content, generate second content data based upon the first content data, the second content data being used to facilitate contest validation, provide, to a content validation mode associated with a blockchain (Figure 1, Component 130; Paragraph 0023 describing the blockchain associated with the content data (e.g., the blockchain accessed or generated at reference number 120) may include a variety of information. In the example implementation 100, the blockchain includes content information, validation information, validation results, and blockchain data), the second content data, the blockchain including validation information specifying instructions for validating the content, and obtain, from the content validation node, validation results associated with the content (see paragraphs [0093 - 0119 claim 8 and figure 5). The subject matter of claim 7 differs from Rice US 2019-0258828 A1 in transmitting information on a verification result to a blockchain network through a communicator; however, the different feature is merely a variation of the disclosure of Rice US 2019-0258828 A1, considering providing to a content provider device associated with the content provider, data used to display a validation indicator with the content, the validation indicator being based on the validation results (see paragraphs (0093-0119; claim 8 and Figure 5) and a person skilled in the art before the effective filing date of the invention would arrive at the claimed invention by general experimentation alone without exercising any Ingenuity.

The additional features of claims 8, 12-14 are merely variations of the disclosure of Rice US 2019-0258828 Al (See Paragrpahs0093-0119; Claim 8 and Figure 5 providing to a content provider device associated with the content provider, data used to display a validation indicator with the content, the validation indicator being based on the validation results).

Claim(s) 1-6, 9-11 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice Publication No. 2019-0258828 A1 in view of YANG, Yong-qun CN 110740356A .

Regarding claim 1. Rice discloses “a user device configured to operate in a blockchain network that manages block information related to shared content” by providing a content validation using blockchain (See Title, Figure 2), the user device comprising: a communicator; a memory; and a processor (Figure 3) configured to, based on a peer-to-peer (P2P) communication based content being received from at least one of a plurality of external apparatuses constituting the blockchain network (Figure 1, Component 130; Paragraph 0023 describing the blockchain associated with the content data (e.g., the blockchain accessed or generated at reference number 120) may include a variety of information. In the example implementation 100, the blockchain includes content information, validation information, validation results, and blockchain data), generate, through the communicator, block information related to the received content, store the generated block information in the memory, and transmit, through the communicator, the generated block information to the blockchain network (Paragraph 0031 describing provider device 210 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information associated with content, such as digital content. For example, content provider device 210 may include a communication and/or computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), a global positioning system (GPS) device, a server device, a group of server devices, a network device (e.g., a firewall, a router, a gateway, a switch, a hub, a bridge, a reverse proxy, a proxy server, a security device, an intrusion detection device, a load balancer, etc.), or a similar type of device. In some implementations, content provider device 210 is associated with a content provider (e.g., an entity that provides digital content). For example, the content provider device 210 may be a personal computer of a user associated with an organization that provides content, a web server that provides a website for content, and/or the like. Content provider device 210 may be capable of providing one or more content validation nodes 220 and/or validation wrapper device 250 with content data, which may include the capability to hash content (e.g., using a hashing application installed on content provider device 210). It is noted however, Rice does not disclose the claimed features of “
 wherein the processor is configured to: based on a user command for reporting the received content being received, transmit information on the reported content to the blockchain network; identify, based on verification on the reported content performed by at least one administrator device from among the plurality of external apparatuses, whether or not the reported content corresponds to an illegal content; and based on the reported content corresponding to the illegal content, block distribution of the received content” as recited in the instant claim 1. On the other YANG, Yong-qun achieved the aforementioned claimed features by providing A based on blockchain of live data monitoring system, wherein it comprises: a server, the server comprising: reading unit, used for when receiving the reported times does not reach the number of reporting threshold. reading the history data recorded on the block chain, generating unit, which is used for after the identification of illegal history data generated on weight, corresponding to the collecting frequency, collecting unit for live data acquisition each client according to the acquisition frequency within a specified time period, dispensing unit. for violation according to the weights to each live data distributing pre-obtaining rate, creating unit, creating OPEN and CLOSE table, the live data newly collected stored in the OPEN list, the live data reaches the preset acquisition rate stored in CLOSE table; judging unit, the [AltContent: rect]sending a warning message to the corresponding client end; [AltContent: rect]the corresponding client to temporarily discretely; [AltContent: rect]the corresponding client end for permanent sealing, wherein, is the first threshold value, is the second threshold value, is the third threshold, [AltContent: rect]weight as a violation. at least one node, the node comprising: an obtaining module, used for randomly obtaining the live data from the OPEN list server, synchronously updating the acquisition rate of the live data, pre-processing module; for the live data pre-processing to the obtained learning tendency generated after identification, learning processing module used for learning the carrying live data with learning tendency identification by reinforcement learning model to generate the reinforcement learning result, the each said cross reinforcement learning result fusion to generate the monitoring result with timestamp data type; blockchain interaction module, sending the monitoring result uploaded to blockchain and to all node broadcasting, so that other nodes after receiving the broadcasting based on blockchain constraint rules to process. blockchain, the blockchain comprising: a storage layer for recording the history data, the history data includes irregular weight data, node weight data, a monitoring result data and award block data, an interaction layer, for performing data interaction with the server and node, constraint layer for establishing the blockchain constraint rule specifically comprises: each node each time only processing one live data, current node processing live data process, if receiving the other based on the monitoring result of the same live data, immediately to stop processing of the current data, when the monitoring result is blockchain recorded in a block form, block chain to putting reward block with the earliest timestamp of the node, the prize block between the nodes may be to the transaction, and the transaction record into blockchain, a treatment layer for the illegal weight data and node weight data for updating, and generating transaction and recording, based on the constraining layer to reward block (See Claim 10); also, See YANG, Yong-qun  Abstract describing blockchain of live data monitoring method and system, combined with blockchain technology, and capable of being reported times exceeds a threshold value, further judging whether the illegal behaviour and processing, error judgement and processing improves the efficiency and accuracy of illegal behaviour determination, reduce the leakage of the violation and justice, prevent illegal behaviour, and also avoids the long time of illegal behaviour and a wide range of propagation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the illegal behavior reporting methodology of YANG, Yong-qun into the system of rice because they are both directed to blockchain technology and are both from the same field of endeavor. Such combination would have enhanced the reporting mechanism of Rice while allowing it to create a good ecological environment of the Internet. 

As per claim 2, Yang, Yong-qun discloses “wherein the processor is further configured to: store the received content in the memory; based on the user command for reporting the stored content being received, transmit information on the reported content to the blockchain network; and based on block information, indicating that the reported content has been identified as the illegal content by an administrator device among the at least one administrator device, being received from the blockchain network by the communicator, delete the received content from the memory” (See YANG, Yong-qun  Abstract describing blockchain of live data monitoring method and system, combined with blockchain technology, and capable of being reported times exceeds a threshold value, further judging whether the illegal behaviour and processing, error judgement and processing improves the efficiency and accuracy of illegal behaviour determination, reduce the leakage of the violation and justice, prevent illegal behaviour, and also avoids the long time of illegal behaviour and a wide range of propagation)

As per claim 3, Yang, Yong-qun discloses “wherein the processor is further configured to, based on block information related to a compensation for the user device being received from the blockchain network corresponding to the reported content being identified as the illegal content by the at least one administrator device, store the received block information in the memory” (Figures 6-7 describing a system architecture including node devices to store block information in memory).

As per claim 4, Yang, Yong-qun discloses “wherein the processor is further configured to: receive, through the communicator, block information related to content identified as the illegal content from the blockchain network; based on the P2P communication based content being received from at least one of the plurality of external apparatuses constituting the blockchain network, identify, through the communicator, whether or not the received content corresponds to the content identified as the illegal content; and based on the received content being identified as corresponding to the content identified as the illegal content, block distribution of the received content (Figures 1-7 and corresponding text; Abstract describing blockchain of live data monitoring method and system, combined with blockchain technology, and capable of being reported times exceeds a threshold value, further judging whether the illegal behaviour and processing, error judgement and processing improves the efficiency and accuracy of illegal behaviour determination, reduce the leakage of the violation and justice, prevent illegal behaviour, and also avoids the long time of illegal behaviour and a wide range of propagation, creating good ecological environment of the Internet).

As per claim 5, Yang, Yong-qun discloses “wherein the processor is further configured to: based on a user command agreeing to block the received content, identify whether or not the received content corresponds to content identified as the illegal content” Abstract describing blockchain of live data monitoring method and system, combined with blockchain technology, and capable of being reported times exceeds a threshold value, further judging whether the illegal behaviour and processing, error judgement and processing improves the efficiency and accuracy of illegal behaviour determination, reduce the leakage of the violation and justice, prevent illegal behaviour, and also avoids the long time of illegal behaviour and a wide range of propagation, creating good ecological environment of the Internet).

As per claim 6, Yang, Yong-qun discloses “wherein the processor is further configured to: transmit, through the communicator, information on a block history of the received content to the blockchain network; and based on block information related to compensation on the user device corresponding to the block history being received from the blockchain network, store the received block information in the memory” (Figures 6-7 describing a system architecture including node devices to store block information in memory).

As per claims 9-11, Rice does not disclose the features of claims 9-11. However, Yang, Yong-qun discloses “wherein the processor is further configured to, based on a number of administrator devices that identified the reported content as being the illegal content from among a plurality of administrator devices comprised in the blockchain network exceeding a predetermined number, share block information indicating that the reported content has been identified as the illegal content on the blockchain network” (See YANG, Yong-qun  Abstract describing blockchain of live data monitoring method and system, combined with blockchain technology, and capable of being reported times exceeds a threshold value, further judging whether the illegal behaviour and processing, error judgement and processing improves the efficiency and accuracy of illegal behaviour determination, reduce the leakage of the violation and justice, prevent illegal behaviour, and also avoids the long time of illegal behaviour and a wide range of propagation); “wherein the processor is further configured to, based on information on the verification result from the administrator device and information on a verification result from a verification performed by at least one other administrator devices, share block information related to compensation for the at least one user device that reported to content on the blockchain network” as processing layer for the illegal weight data and to update node weight data, and generating the transaction and recording constrained layer to reward-based block; “wherein the processor is further configured to, based on a number of administrator devices that identified the reported content as an illegal content from among a plurality of administrator devices comprised in the blockchain network exceeding a predetermined number, share block information related to the compensation for the at least one user device that reported the content on the blockchain network” (See YANG, Yong-qun describing when the monitoring result is blockchain recorded in a block form, block chain to putting reward block with the earliest timestamp of the node, the prize block between the nodes may be to the transaction, and the transaction record into blockchain; processing layer for the illegal weight data and to update node weight data, and generating the transaction and recording constrained layer to reward-based block). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the illegal behavior reporting methodology of YANG, Yong-qun into the system of rice because they are both directed to blockchain technology and are both from the same field of endeavor. Such combination would have enhanced the reporting mechanism of Rice while allowing it to create a good ecological environment of the Internet. 

Regarding claim 15, Rice discloses a memory and one or more processors (Figure 3) configured to: receive first content data associated with a content provider, the first content data including data identifying content, generate second content data based upon the first content data, the second content data being used to facilitate contest validation, provide, to a content validation mode associated with a blockchain (Figure 1, Component 130; Paragraph 0023 describing the blockchain associated with the content data (e.g., the blockchain accessed or generated at reference number 120) may include a variety of information. In the example implementation 100, the blockchain includes content information, validation information, validation results, and blockchain data), the second content data, the blockchain including validation information specifying instructions for validating the content, and obtain, from the content validation node, validation results associated with the content (see paragraphs [0093 - 0119 claim 8 and figure 5). The subject matter of claim 15 differs from Rice US 2019-0258828 A1 in transmitting information on a verification result to a blockchain network through a communicator; however, the different feature is merely a variation of the disclosure of Rice US 2019-0258828 A1, considering providing to a content provider device associated with the content provider, data used to display a validation indicator with the content, the validation indicator being based on the validation results (see paragraphs (0093-0119; claim 8 and Figure 5) and a person skilled in the art before the effective filing date of the invention would arrive at the claimed invention by general experimentation alone without exercising any Ingenuity. Rice does not specifically detail the aspects of “wherein the blockchain network generates block information related to compensation for the user device based on information on the verification result” as recited in the instant claim 15. On the other hand, Yang, Yong-qun discloses the aforementioned claimed features as processing layer for the illegal weight data and to update node weight data, and generating the transaction and recording constrained layer to reward-based block. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the illegal behavior reporting methodology of YANG, Yong-qun into the system of rice because they are both directed to blockchain technology and are both from the same field of endeavor. Such combination would have enhanced the reporting mechanism of Rice while allowing it to create a good ecological environment of the Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 517 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
August 25, 2022